Citation Nr: 0000717	
Decision Date: 01/10/00    Archive Date: 01/19/00

DOCKET NO.  98-12 456A	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for glaucoma with 
cataracts.  

2.  Entitlement to service connection for arthritis of 
multiple joints.  


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from January 1946 to 
January 1973.  

For reasons which will become apparent, additional 
development regarding the issue of service connection for 
arthritis of multiple joints will be the subject of the 
REMAND portion of this decision.  


FINDINGS OF FACT

1.  The claim for service connection for glaucoma with 
cataracts is not supported by cognizable evidence showing 
that this disability was present in service, or is otherwise 
of service origin.  

2.  Following a Department of Veterans Affairs (VA) 
orthopedic examination in May 1998, it was the opinion of the 
orthopedic examiner that the nature of the veteran's work 
during military service contributed to the onset of his 
osteoarthritis.  


CONCLUSIONS OF LAW

1.  The claim for service connection for glaucoma with 
cataracts is not well grounded.  38 U.S.C.A. § 5107 (West 
1991 & Supp. 1998).  

2.  The veteran's claim for service connection for arthritis 
of multiple joints is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As to the issues currently before the Board, the threshold 
question which must be resolved is whether the veteran's 
claims are well grounded.  See 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  A well grounded claim is a plausible claim, meaning 
a claim which appears to be meritorious.  See Murphy, 1 Vet. 
App. 81.  A mere allegation that a disability is service 
connected is not sufficient; the veteran must submit evidence 
in support of his claims which would "justify a belief by a 
fair and impartial individual that the claims are plausible.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability (medical diagnosis), 
of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence), and of a nexus between the 
inservice injury or disease and the current disability 
(medical evidence).  See Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  The second and third elements 
of this equation may also be satisfied under 38 C.F.R. 
§ 3.303(b) (1998) by (a) evidence that a condition was 
"noted" during service or during an applicable presumptive 
period; (b) evidence showing post service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post service symptomatology.  See 38 C.F.R. § 3.303(b) 
(1998); Savage v. Gober, 10 Vet. App. 488 (1997).  
Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumptive period, and (ii) present manifestations of the 
same chronic disease.  Ibid.  For the purpose of determining 
whether a claim is well grounded, the credibility of the 
evidence in support of the claim is presumed.  See Robinette 
v. Brown, 8 Vet. App. 69 (1995).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 1998).  

In the present case, service medical records are entirely 
negative for history, complaints, or abnormal findings 
indicative of the presence of either glaucoma or cataracts.  
While on service separation examination in June 1972, the 
veteran exhibited uncorrected visual acuity of 20/30 in his 
left eye, representative of the presence of refractive error, 
this is not a disability for which service connection may be 
granted under the applicable law and regulations.  See 38 
C.F.R. § 3.303(c) (1998).  

Of some significance is the fact that, during the course of 
an optometric examination at a service medical facility in 
August 1976, the veteran stated that he had no personal or 
family history of either cataracts or glaucoma.  Indeed, the 
earliest clinical indication of the presence of either of 
those disabilities is revealed by a private medical record 
dated in March 1987, fully 14 years following the veteran's 
discharge from service, at which time the veteran received a 
diagnosis of glaucoma.  Cataracts, the other ocular-related 
pathology for which service connection is currently being 
sought, were first noted no earlier than August 1995, more 
than 22 years following the veteran's service separation.  

The Board acknowledges that, during the course of a service 
medical facility hospitalization in December 1989, the 
veteran gave a history of increased intraocular pressure for 
which he had been followed "for 14 years."  However, this 
would place the origin of the veteran's glaucoma at a point 
in time no earlier than 1975, two years following his 
discharge from service.  

The veteran argues that, while in service, and, specifically, 
in 1969 or 1970, he received his initial diagnosis of 
glaucoma.  However, as noted above, service medical records 
are entirely negative for any such evidence.  As previously 
stated, in order for a claim to be well grounded, there must 
be competent evidence not only of current disability, but of 
a nexus between some inservice injury or disease and that 
disability.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  
Notwithstanding the current diagnoses of open angle glaucoma 
and nuclear cataracts, the only evidence which the veteran 
has submitted which supports a finding of a nexus to service 
is his own statements.  Evidence of such a nexus, however, 
cannot be provided by lay testimony, inasmuch as "lay 
persons are not competent to offer medical opinions."  
Grottveit, supra; see also Meyer v. Brown, 9 Vet. App. 425 
(1996); Edenfield v. Brown, 8 Vet. App. 384 (1995) (en banc); 
Grivois v. Brown, 6 Vet. App. 136 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Moreover, the veteran has 
failed to provide evidence of continuity of symptomatology 
under 38 C.F.R. § 3.303(b).  See Savage, 10 Vet. App. at 498.  
His statements, in and of themselves, are insufficient to 
relate his current ocular symptoms to his period of service.  
See Savage, supra.  Based upon a full review of the pertinent 
evidence of record, the Board is unable to conclude that the 
veteran's glaucoma or cataracts, first persuasively 
documented a number of years following service discharge, 
were present in service, or are otherwise of service origin.  
Under such circumstances, his claim is not well grounded, and 
must be denied.  

Turning to the issue of service connection for arthritis of 
multiple joints, the Board notes that service medical records 
are negative for evidence of any such pathology.  However, 
following radiographic studies of the veteran's chest in 
December 1992, there was noted the presence of moderate 
degenerative disease of the thoracic spine.  

The veteran argues that his current arthritis of multiple 
joints is the result of "27 years of working outside in the 
rain, cold, snow, heat, wind, dust, and sun" as an aircraft 
mechanic.  In that regard, at the time of a VA orthopedic 
examination in May 1998, the examiner stated that, in his 
opinion, it was "highly likely" that the nature of the 
veteran's work during military service contributed to the 
onset of his osteoarthritis.  

The Board notes that the above opinion was, in fact, rendered 
without benefit of the veteran's claims folder.  Nonetheless, 
that opinion suggests some relationship between the veteran's 
current osteoarthritis and his active military service.  
Under such circumstances, the veteran's claim for service 
connection for arthritis of multiple joints is well grounded.  


ORDER

Service connection for glaucoma with cataracts is denied.  

The veteran has submitted a well grounded claim for service 
connection for arthritis of multiple joints.  


REMAND

As noted above, the Board has concluded that the veteran's 
claim for service connection for arthritis of multiple joints 
is well grounded.  Nonetheless, there exists some question as 
to the exact nature and etiology of the veteran's current 
osteoarthritis.  This is particularly the case given the 
veteran's age (71) at the time of the aforementioned VA 
orthopedic examination, and the fact that arthritis was first 
shown no earlier than 1992.  Moreover, as previously noted, 
the aforementioned orthopedic opinion was rendered without 
benefit of the veteran's claims folder.  Under such 
circumstances, the Board is of the opinion that further 
development is appropriate prior to a final adjudication of 
the veteran's claim for service connection for arthritis of 
multiple joints.  Accordingly, the case is REMANDED to the 
Regional Office (RO) for the following actions:  

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to May 1998, the date of the 
most recent VA orthopedic examination of 
record, should be obtained and 
incorporated in the claims folder.  The 
veteran should be requested to sign the 
necessary authorization for release of 
any private medical records to the VA.  

2.  The veteran should then be afforded 
an additional VA orthopedic examination, 
to include all appropriate studies, in 
order to more accurately determine the 
exact nature and etiology of his current 
osteoarthritis of multiple joints.  This 
examination should be conducted by a 
physician who has not heretofore seen or 
examined the veteran.  All pertinent 
symptomatology and findings should be 
reported in detail.  Following completion 
of the orthopedic examination, the 
examiner should specifically comment as 
to whether the veteran's osteoarthritis 
as likely as not had its origin during 
his period of active military service.  
All information and opinions, when 
obtained, should be made a part of the 
veteran's claims folder.  The claims file 
and a separate copy of this REMAND must 
be made available to and reviewed by the 
examiner prior to conduction and 
completion of the examination.  Any 
opinions expressed must be accompanied by 
a complete rationale.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinion to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
REMAND, and if they are not, the RO 
should take corrective action.  

4.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should 
readjudicate the issue of service 
connection for arthritis of multiple 
joints.  

Should the benefit requested on appeal not be granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is so notified by the RO.  




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals




 

